Citation Nr: 0711459	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Entitlement to service connection for a respiratory 
disability, to include as due to exposure to asbestos.  

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1955 to 
September 1959.  This case comes to the Board of Veterans' 
Appeals (Board) from a January 2004 rating decision.  

The Board is denying the claim for service connection for a 
respiratory disability and reopening the claim for service 
connection for low back disability.  This latter claim for 
service connection (on the merits), as well as the claims for 
service connection for bilateral hearing loss and for 
tinnitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1.  By a final February 1970 decision, the Board denied 
service connection for a back disability (the decision itself 
focused on the veteran's low back); evidence received since 
the February 1970 Board decision is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
raises a reasonable possibility of substantiating the claim 
for service connection for a low back disability. 

2.  No competent medical evidence reflects that the veteran 
currently has a respiratory disability which was caused by 
any incident of service (including alleged exposure to 
asbestos).




CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the 
claim for service connection for a low back disability is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2006).

2.  Service connection for a respiratory disability, 
including as due to exposure to asbestos, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006); VAOPGCPREC 4-2000 (April 13, 2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim concerning a low back disability

By a February 1970 decision, the Board denied service 
connection for a back disability, in part because evidence 
had not been submitted to reflect that a preexisting, 
congenital low back condition was subject to a superimposed 
injury during active duty.  To date, the Chairman of the 
Board has not ordered reconsideration of this decision and 
therefore it is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.  

In November 2002, the veteran again sought service connection 
for a low back disability.  To reopen a claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108.  "The Board does not have jurisdiction to consider 
[the previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence is not presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).  

Evidence obtained in connection with the attempt to reopen 
includes written statements submitted (between October 2003 
and June 2004) by the veteran's buddies, who recounted two 
incidents which apparently occurred during active duty: an 
automobile accident in November 1956 and an attempt to steady 
a liberty boat in rough seas in January 1957 (during the 
rescue of a man who had fallen overboard).  The veteran has 
asserted that he injured his low back during both incidents.  
In any case, these statements are presumed credible for the 
purposes of reopening the claim unless they are inherently 
false or untrue, or are beyond the competence of the persons 
making the assertions.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995).  

Nothing in these written statements (each of which 
essentially recount what the buddies observed during the 
incidents) appears inherently false or untrue, and the 
individuals are certainly competent to recount what they saw.  
The veteran also submitted (in June 2004) a deck log 
indicating that an individual fell into the water attempting 
to climb aboard the USS Bremerton in January 1957.  These 
documents were not considered previously, are so significant 
that they must be reviewed in connection with the current 
claim, and raise a reasonable possibility of substantiating 
the claim.  

The veteran has therefore presented new and material evidence 
to reopen the claim for service connection for a low back 
disability.  Consideration may be given to the entire 
evidence of record without regard to any prior denials.   
However, further evidentiary development is necessary into 
the now-reopened claim, and discussion about VA's duties to 
notify and assist will be included in a later decision (if 
the claim remains denied following remand).

II.  Claim concerning a respiratory disability 

A.  Duties to notify and assist

Because the Board is denying the claim for service connection 
for a respiratory disability (as detailed below), it will 
first consider whether VA has fulfilled its notice and 
assistance requirements under the law.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper notice must be provided to a 
claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the 
information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

The RO advised the veteran of the first three elements 
required by Pelegrini II in a July 2003 letter.  Furthermore, 
a March 2006 letter advised the veteran that if he had "any 
information or evidence that you have not previously told us 
about or given to us, and that information or evidence 
concerns the level of your disability or when it began, 
please tell us or give us that evidence now."  Thus, he may 
be considered to have effectively been advised to submit all 
pertinent evidence in his possession.  The March 2006 letter 
also advised the veteran concerning the type of evidence 
necessary for a disability rating and an earlier effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Although proper notice was provided after the initial 
adjudication of the veteran's claim, he was not prejudiced by 
this harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  VA satisfied its notice requirements and 
adjudicated the claim for service connection multiple times 
during this appeal (by its January 2004 rating decision and 
March 2005 statement of the case).  Remanding this case 
merely for another readjudication following the March 2006 
letter would serve only to delay a Board decision on the 
merits.  

The claims file includes (in pertinent part) service medical 
records, VA and private clinical records, written statements 
from the veteran and his representative, and the transcript 
of the veteran's September 2006 Board hearing.  The veteran 
has twice been sent a complete copy of his claims folder (in 
August 2003 and May 2006), and neither he nor his 
representative have reported the existence of additional, 
missing evidence despite notice that they could do so.  A VA 
examination is not necessary because, as detailed below, 
there is no competent evidence of a current respiratory 
disability.  38 C.F.R. § 3.159(c)(4)(i)(A).  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
Therefore, the veteran is not prejudiced by the Board's 
adjudication of this claim.  

B.  Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.   "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303.

In a June 2003 written statement, the veteran asserted that 
he had been exposed to asbestos while working in the engine 
rooms of the USS Hooper, the USS Taussig, and the USS 
Bremerton.  He claimed that he currently needed an inhaler to 
ease breathing problems. 

There is no specific statutory guidance regarding claims for 
service connection for asbestos-related disease, nor has VA 
promulgated any such regulations.  However, VA has provided 
some guidelines for considering compensation claims based on 
exposure to asbestos, and these are set forth in VA's revised 
Adjudication Procedure Manual, M21-1MR.  The manual notes 
that asbestos fiber masses have a tendency to break easily 
into tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis and tumors.  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  Occupations involving asbestos 
exposure include shipyard and insulation work, manufacture 
and servicing of friction products such as clutch facings and 
brake linings, etc.  Many people with asbestos-related 
diseases have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of disease.  In addition, 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C 
(December 13, 2005).

Nevertheless, the manual guidelines on service connection in 
asbestos-related cases are not substantive rules, and there 
is no presumption that a veteran was exposed to asbestos in 
service by reason of having served aboard a ship.  Dyment v. 
West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002).  See also VAOPGCPREC 4-2000.

In this case, none of the service medical records reflect any 
specific complaints of respiratory symptoms.  At his January 
1955 enlistment examination, the veteran denied any history 
of asthma, shortness of breath, pain or pressure in chest, or 
chronic cough.  Examination revealed normal lungs and chest, 
and chest x-rays taken in January 1955, January 1956, January 
1958 were all normal.  At a December 1958 "apprehended for 
desertion" examination, the veteran again denied any history 
of asthma, shortness of breath, pain or pressure in chest, or 
chronic cough, and examination revealed normal lungs and 
chest. 
  
Regardless of whether the veteran was actually exposed to 
asbestos while aboard ships or at any other time during 
active duty, the evidence fails to reflect that he has a 
current respiratory disability.  

In March 2001 (over two years before filing his claim for 
service connection in June 2003) the veteran sought private 
outpatient treatment for cold-like symptoms (including 
spastic cough and nasal congestion).  He was diagnosed as 
having viral upper respiratory infection with bronchitis.  In 
June 2003, he was seen in a VA facility complaining of 
shortness of breath.  He also reported that he had been 
exposed to asbestos while in the Navy.  A chest x-ray 
revealed a mildly ectactic ascending aorta, but no findings 
were made concerning the lungs.  An August 2003 CT scan of 
the chest revealed clear lungs with no evidence of any 
nodular density or infiltrate or pleural fluid.  The 
mediastinal and hilar structures were normal with no evidence 
of adenopathy.  The impression was normal.  

The veteran was seen in a VA outpatient setting in February 
2005 for complaints of heaviness in his chest and shortness 
of breath (along with dizzy spells, weakness, and a "funny 
feeling" regarding his heartbeats).  On examination, his 
lungs were clear to auscultation, and he was assessed as 
having hyperglycemic reaction (no assessment or diagnosis 
concerning any respiratory disability was made).  The claims 
file includes numerous other VA treatment records dated from 
July 2002 through March 2005.  None of these reflect any 
diagnosis of asbestosis or any other respiratory disability.  
"In the absence of proof of a present disability, there can 
be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

To the extent that the veteran himself has claimed he has a 
respiratory disability due to exposure to asbestos in service 
(or otherwise related to his active duty), as a layman he has 
no competence to give a medical opinion on the diagnosis of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The preponderance of the evidence is against the claim for 
service connection for a respiratory disability, to include 
as due to exposure to asbestos; thus the benefit-of-the doubt 
doctrine is inapplicable, and the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

The claim for service connection for a low back disability is 
reopened and to this extent the appeal is granted.

Service connection for a respiratory disability, to include 
as due to asbestos, is denied.  

REMAND

Low back disability

A summary of the relevant evidence reveals why a new VA 
examination of the veteran's low back is needed.  Service 
medical records reflect that he was not found to have any low 
back disability (or history thereof) at his January 1955 
enlistment examination.  A summary of sick calls indicates 
that he was given heat treatment after complaining of sore 
back muscles in November 1956.  In February 1957 he was 
treated at sick call for a "sprained back," although an x-
ray was negative.  

At his January 1958 reenlistment examination, his spine was 
normal.  In September 1958, he was seen at sick call 
complaining of a three-week history of back pain, near the 
meeting of the thoracic and lumbar region.  At a subsequent 
consultation, he was noted to have some pain on stress of the 
lumbosacral area, but was otherwise negative.  Later in 
September 1958, it was noted that he had markedly increased 
lumbosacral angle (about 90 degrees overall) and bilateral 
spondylolysis, L5.  The examiner noted that the veteran's 
symptoms could be overcome by proper posture if he were well 
motivated for service (this, however, was not the case).  
Consequently, it was suggested that he be hospitalized for 
purposes of medical survey.  The consultation examiner 
diagnosed the veteran as having defect, bone fusion, 
neurocentral synchrondrosis, bilateral L-5. 

In October 1956, the veteran was admitted to the US Naval 
Hospital in San Diego for evaluation.  He stated that his 
back had not caused him trouble prior to his entry into the 
service, but that since enlistment his back hurt most of the 
time.  The discomfort was aggravated by standing, bending, 
and lifting.  Examination revealed accentuated lumbar 
lordosis, although range of motion was essentially normal.  
Roentgengraphic examination of the back was unremarkable 
except for the accentuated lumbosacral angle and bilateral 
spondylolysis of the L5 vertebrae.  The hospitalization 
report noted that the veteran's subjective symptoms (coupled 
with his verbally-expressed desire to leave the military and 
his radiologically demonstrable defects of bone fusion in the 
lumbosacral spine) offered an extremely poor prognosis for 
continued useful military service. 

Prior to appearing before a Board of Medical Survey, the 
veteran left the hospital without authorization, and was 
declared a deserter in early November 1958.  He was 
apprehended by the FBI in late December 1958, however, and 
was handed over to the Navy Shore Patrol.  He was returned to 
the hospital in January 1959 from the brig because of 
complaints of low back pain.  He stated that on his 
unauthorized leave, he had opened a gas station but because 
of persistent low back pain, he had to hire a second person 
to do most of the heavy work.  Following an examination, it 
was concluded that he had a bilateral defect in fusion at the 
lumbosacral articulation.  It was the Medical Board's opinion 
that "the defect existed prior to entry into service and 
that the natural course of this anomaly has not been 
materially affected by his duty in the service."  It was 
also the Medical Board's opinion that the veteran was unfit 
for retention in the naval service.  Nevertheless the veteran 
was again returned to duty status.

He reportedly continued to have persistent, non-radiating low 
back pain, which occurred daily and was directly 
proportionate to the amount of standing and walking that he 
did.  He said that because of this pain he was unable to 
perform his duties properly.  He was admitted to the US Naval 
Hospital in Chelsea, Massachusetts, in August 1969 for 
disposition.  X-rays again revealed bilateral spondylolysis 
of the fifth lumbar vertebra without displacement of L5 on 
S1.  This diagnosis was later changed "by reason of error" 
to defect, bone fusion, neurocentral, synchondrosis L5, 
bilateral.  The Medical Board again concluded that the 
veteran's back "defect existed prior to entry into service 
and that the natural course of this anomaly has not been 
materially affected by his duty in the service."  The 
veteran was discharged from active duty in September 1959 
with a general discharge under honorable conditions by 
reasons of physical disability.     

He has presented evidence of a current back disability: a 
January 2005 CT scan of the lumbar spine revealed disk 
bulging at L3-4, L4-5 (extending slightly more towards the 
left), and at L5-S1 (extending a little more towards the left 
but without significant nerve root impingement).  There were 
degenerative changes involving facet joints, particularly at 
L4-5, with vacuum phenomenon in the joints.  

As noted above, the Medical Board concluded that the veteran 
had a preexisting and congenital back defect, the natural 
course of which had "not been materially affected by his 
duty in the service."  Congenital or developmental defects 
are not "diseases" or "injuries" within the meaning of 
applicable statutes and regulations.  38 C.F.R. § 3.303(c).  
However, service connection may be warranted where a 
congenital or developmental defect is subject to a 
superimposed injury or disease.  VAOPGCPREC 82-90 (July 18, 
1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)).  

The veteran has submitted several buddy statements in support 
of his claim that he had two superimposing injuries to his 
back during service.  In a written statement submitted in 
October 2003, a buddy of the veteran wrote that in November 
1956 he and the veteran were hitchhiking in California when 
they were picked up in a vehicle.  The driver apparently fell 
asleep and drifted off the road into gravel.  After waking 
and suddenly turning the wheel, the driver reportedly caused 
the car to roll four or five times.  The veteran and his 
buddy were able to crawl out and eventually continued 
hitchhiking.  (As noted above, service medical records 
confirm that the veteran complained of sore back muscles at a 
November 1956 sick call).

In multiple statements submitted in June 2004, four buddies 
recounted how they (along with the veteran) had been aboard a 
liberty boat that was returning from Formosa to the USS 
Bremerton in January 1957.  The boat approached the ship in 
very rough seas and one man apparently fell overboard while 
attempting to climb on a ladder.  In the course of the man's 
rescue, the veteran (with another individual) apparently 
helped brace the liberty boat with their bodies so that it 
would not crush the man against the ship.  One of the buddies 
recounted how the veteran complained of having injured his 
back as a result of this incident.  The veteran has also 
submitted a deck log indicating that an individual fell into 
the water attempting to climb aboard the USS Bremerton in 
January 1957.  (As noted above, the veteran complained of a 
"sprained back" during a February 1957 sick call).

To date, the veteran has not undergone a VA examination for 
an opinion as to the diagnosis or etiology of any current low 
back disability.  This should be done on remand (as detailed 
below).  
   
Hearing loss/tinnitus

There is evidence that the veteran has hearing loss and 
tinnitus.  Following a July 2000 private outpatient visit, he 
was noted to have chronic tinnitus, and after an October 2001 
private audiology examination, the impression was moderate to 
moderately severe bilateral high frequency sensorineural 
hearing loss. 

He has made a number of claims concerning in-service noise 
exposure.  For example, in a November 2002 written statement, 
he asserted that he lost his hearing for several days after 
participating in target practice (which apparently involved 
5-inch guns firing near him).  He asserted that he was never 
issued any hearing protection during active duty.  In a June 
2004 statement, he gave a highly detailed account of being 
exposed to noise while working in engine rooms aboard three 
ships, as well as guns firing during gun firing practices 
(all without ear protection).  In a September 2006 written 
statement, he asserted that he had been a machinist's mate in 
the steam turbine room, and was exposed to noise from steam 
bilge pumps, lube oils pumps, condensate pumps, air 
compressors, air pumps, and reduction gears.  At his Board 
hearing, he asserted that his ears had been ringing ever 
since a gun unexpectedly fired over his head in the Navy.  He 
apparently went to sick bay and was told that his hearing 
loss and tinnitus symptoms would simply "go away."  Despite 
this, the veteran apparently could not hear for three or four 
days (and felt as if he were in a "vacuum" during that 
period).  

Service medical records do not reflect any complaints of or 
treatment for hearing loss or tinnitus.  Indeed, the 
veteran's hearing was noted to be normal (15/15 whispered 
hearing) at a January 1955 enlistment examination, a January 
1958 reenlistment examination, and a December 1958 
"apprehended for desertion" examination.  A "Sick Call 
Treatment Record" documents visits the veteran made between 
March 1956 and July 1957 for a range of maladies, including 
sore feet, boils, headache and cold, ingrown toe nail, sore 
back muscles, a foreign body in his eye, and upset stomach.  
None of the 16 entries on this document reference complaints 
of hearing loss or tinnitus, however.  Nevertheless, the 
veteran is certainly competent to say whether he experienced 
symptoms like hearing loss or ringing in the ears.  See Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony 
iterating knowledge and personal observations of witness are 
competent to prove that claimant exhibited certain symptoms 
at particular time following service); Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (ringing in the ears is capable 
of lay observation).

The claims file contains two DD Form 214s, one for each 
period of active duty.  Neither document reveals the 
veteran's military occupational specialty.  However, a DD 
Form 256N (Certificate of Discharge) for his first period of 
active duty (from January 1955 to January 1958) indicates 
that he served aboard the USS Bremerton and the USS Hooper, 
and was a machinist's mate, 3rd class.  Similarly, a Navy 
Personnel Form 661 (General Discharge) for the second period 
of active duty (January 1958 to September 1959) indicates 
that he served aboard the USS Hooper  and the USS Taussig, 
and again was a machinist's mate, 3rd class.  This evidence 
suggests that the veteran's reports of having been exposed to 
noise aboard ships in an engine room setting are credible.  

The question remains as to whether there is any link between 
the veteran's in-service noise exposure and any current 
hearing loss and/or tinnitus.  A VA medical examination and 
opinion is therefore necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA examination to 
determine the nature and etiology of any 
low back disability.  The claims folder 
must be reviewed prior to the 
examination.  Any tests and/or x-rays 
deemed necessary should be performed.  
The following questions should be 
answered and the rationale for any 
medical opinions given should be 
discussed in detail:

a.  Does the veteran currently have 
a low back disability, to include 
arthritis? 

b.  If so, did he enter active duty 
with a preexisting low back 
disability?  

i.  If the veteran entered 
active duty with a preexisting 
congenital low back disability, 
was it subject to a 
superimposed injury or disease 
during active duty?  
        
ii.  If the veteran entered 
active duty with a non-
congenital preexisting low back 
disability, did it undergo an 
increase in severity during 
service?  If so, did the 
increase in severity during 
service represent the natural 
progress of the disability?

c.  If the veteran did not enter 
service with a preexisting low back 
disability, is it at least as likely 
as not that the currently diagnosed 
low back disability is related to 
symptomatology shown in the service 
medical records, or was manifested 
within one year of discharge in 
September 1959?  

2.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  After the audiological testing 
is conducted, the ear examiner should 
review the veteran's medical records and 
answer the following questions:

a.  Does the veteran currently have 
bilateral hearing loss and/or 
tinnitus? 

b.  If so, is it is at least as 
likely as not (i.e., probability of 
at least 50 percent) that the 
hearing loss and/or tinnitus is 
related to noise exposure during 
active duty, or was manifested to a 
compensable degree within one year 
of the veteran's separation from 
active duty in 
September 1959, or otherwise had its 
onset in service?  

3.  Thereafter, readjudicate the claims 
for service connection.  If any of these 
claims remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case that 
summarizes the evidence and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response and 
return the case to the Board, if in 
order. 

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status. Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
should be drawn regarding the final disposition of these 
claims as a result of this action.  All remands require 
expeditious handling.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


